Citation Nr: 1620300	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-22 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals from a left femur fracture with shortening of the left lower extremity (left lower extremity disorder)

2.  Entitlement to service connection for left knee degenerative joint disease (left knee disorder).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing is of record.

In July 2015, the Board reopened the Veteran's claims and remanded them to obtain a medical opinion of record.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  A chronic left lower extremity was not shown in service, left lower extremity arthritis was not manifest within one year following discharge, and the evidence fails to establish that the Veteran's current left lower extremity disorder is related to his active military service.

2.  A chronic left knee disability was not shown in service, left knee arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current left knee disorder is etiologically related to his active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a left lower extremity disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has objected to the latest January 2016 VA examination and asserted that the examination did not comply with the July 2015 Board remand instructions.  The representative asserted that the Board had remanded for an "orthopedic examination" but found that a medical doctor had performed the examination without any further explanation of her credentials, or any evidence that she had qualifications in the field of orthopedics.  The Board understands the representative's argument, but disagrees with the assertion that the examination was inadequate or that the examiner was in any way not qualified to conduct the examination.

The Board remand did state that the Veteran be provided with an "orthopedic examination."  However, the Board did not request or otherwise order an opinion from an orthopedic specialist, only that an orthopedic examination.  As the undersigned veteran's law judge authored the remand instructions, it can be affirmatively stated that the instructions were in no way intended to suggest that an orthopedic specialist was required to provide the opinion.  

Here, the medical opinion was provided by a medical doctor who is presumed to have the training necessary to issue an opinion.  As such, the Board finds that the July 2015 examination is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VA Gen. Coun. Prec. 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

Left Lower Extremity Disorder

The Veteran's claim of entitlement to service connection for a left lower extremity disorder was denied in February 1994.  The RO denied reopening the claim in November 2000, January 2002, April 2006, and July 2009 finding that the evidence submitted was not new and material.  In July 2015, the Board granted reopening the claim as the evidence submitted was found to be new and material.  The Veteran asserted at his February 2015 hearing that his left lower extremity disorder was due to or aggravated by his active service.

STRs show that at his August 1967 entrance examination, the Veteran's lower extremities were found to be normal.  Although his history of a left hip fracture at age 10 was noted, he was not found disqualified from active service.  In August 1968, he reported pain in his left leg during basic training.  As a result, he underwent an evaluation as his commanding officer felt that the Veteran was unable to be trained.  On physical examination, he had normal musculature in both lower extremities with no limitation of motion.  X-rays showed evidence of a healed hip fracture, but no evidence of any hip pathology.  The Veteran was found to be fully trainable.  In a September physical profile, the Veteran was noted to have a deformity of the left leg that resulted in a rating of L-3 on his PULHES profile, which suggests moderate interference with function, yet capable of strong effort for short periods.  In an October 1968 physical profile, the Veteran was noted to have a rating of L-2, which suggests stable, minimally significant defects, but capable of all basic work.  At his March 1972 separation examination, his lower extremities were noted as normal, with an L-1 assigned on his PUHLES profile.  STRs show that the Veteran had a normal examination of his left lower extremity at entrance and at separation.  As such, the presumption of soundness attaches to the Veteran's case.  

However, because, as will be discussed, the evidence shows that a left lower extremity disorder is not related to active service, there is no need to discuss the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  As the Court stated in Gilbert: "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Id.  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  

A May 1993 left femur x-ray showed a moderate deformity of the left femur as a result of an old, well-healed fracture and a normal left hip.  A January 2011 left hip x-ray showed slight cartilage space narrowing and a healed fracture.

In February 2015, Dr. Kaufman reported that he reviewed the Veteran's history.  Dr. Kaufman noted that the Veteran was involved in a car versus pedestrian accident when he was age 9 or 10 and suffered a fractured hip that resulted in his left lower extremity being shorter than his right.  Dr. Kaufman opined that the Veteran's active service aggravated a preexisting condition.

In January 2016, the Veteran was afforded a VA examination for his left lower extremity disorder.  The examiner reviewed the Veteran's claims filed, which included Dr. Kaufman's opinion, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he was hit by a vehicle as a child, which required surgery with a pin being placed in his left lower extremity.  He reported that his left lower extremity started hurting again after he was in the military.  The examiner opined that the Veteran's left lower extremity disorder was not aggravated by his active service.  The examiner noted that his STRs showed normal entrance and separation examinations.  The examiner noted that the first medical evidence of hip pain was not documented until 1993, 21 years after his separation from service, and the record contained no evidence of any intercurrent trauma or injury.  The examiner reported that the opinion of Dr. Kaufman did not document a review of the STRs nor give a rational for his opinion.  The examiner noted that the STRs did not document any hip degenerative joint disease and there was no objective evidence of a hip condition until 2011, 39 years after his separation from service.

The Board has considered all the medical opinions of record and finds that the VA examiner's opinion carries greater probative value.

The Board appreciates the letter written by Dr. Kaufman.  However, ultimately, the opinion is conclusory in nature.  That is, the doctor has not explained why or how he reached his ultimate conclusion.  Moreover, while Dr. Kaufman suggested that aggravation may have occurred, there was no actual analysis of the condition of the Veteran's left lower extremity disorder before his active service allegedly impacted it.  That is, Dr. Kaufman in providing his opinion did not explain what records led him to the conclusion that the Veteran's current left lower extremity problems were due to, the result of, or aggravated by his active service.

Conversely, the opinion by the VA examiner was fully grounded in the medical evidence of record.  The examiner explained, with reference to current medical literature, why it the Veteran's left lower extremity was not due to his active service.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the VA examiner for his opinion is found to be superior to the opinion offered in support of the Veteran's claim, which did not provide any rationale.  Given its grounding in the medical evidence in this case, the VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

As noted, there is no evidence of an in-service incurrence or aggravation of a chronic left lower extremity disorder; and no evidence demonstrating any left lower extremity arthritis manifested to a compensable degree within one year following separation from service.  As the first evidence of arthritis is showed in a January 2011 x-ray, the Board concludes that continuity of symptomatology of left lower extremity arthritis is not shown.  Thus there is no basis for service connection on a direct or presumptive basis.

Consideration has been given to the Veteran's assertion that his left lower extremity disorder is due to or aggravated by his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a left lower extremity disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Lower extremity arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing, such as x-rays or MRIs, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his left lower extremity disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the reasons discussed above, the January 2016 VA opinion is found to constitute the most probative evidence and is therefore entitled to the greatest weight.  When this is done, the weight of the evidence tilts against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.

As described, the criteria for service connection have not been met for a left lower extremity disorder.  That is, the evidence did not show that a chronic left lower extremity disability was diagnosed in service or within a year of service and the weight of the evidence was against a finding that left lower extremity problems have existed continuously since service.  Therefore, the claim is denied.  

Left Knee Degenerative Joint Disease

The Veteran's claim of entitlement to service connection for left knee degenerative joint disease was denied in February 1994.  The RO denied reopening the claim in November 2000, January 2002, and July 2009 finding that the evidence submitted was not new and material.  In July 2015, the Board granted reopening the claim as the evidence submitted was new and material.  The Veteran asserted at the February 2015 hearing that his left knee disorder was due his active service.

The Veteran's service treatment records (STRs) show that at his August 1967 entrance examination, his lower extremities were noted to be normal.  The Veteran specifically denied any trick or locked knees.  In August 1968, he reported pain in his left leg during basic training.  As a result, he underwent an evaluation as his commanding officer felt that the Veteran was unable to be trained.  On physical examination, he had normal musculature in both lower extremities with no limitation of motion.  X-rays showed evidence no evidence of any knee pathology.  The Veteran was found to be fully trainable.  In September 1968, the Veteran requested an ACE wrap for his left knee.  In a September physical profile, the Veteran was noted to have a deformity of the left leg that resulted in a rating of L-3 on his PULHES profile, which suggests moderate interference with function, yet capable of strong effort for short periods.  In an October 1968 physical profile, the Veteran was noted to have a rating of L-2, which suggests stable, minimally significant defects, but capable of all basic work.  At his March 1972 separation examination, his lower extremities were noted as normal, with an L-1 assigned on his PUHLES profile.  The Veteran indicated that he did not know if he had a trick or locked knee.

In May 1993, objective medical evidence first demonstrated left knee minimal early degenerative joint disease.

In February 2015, Dr. Kaufman reported that he reviewed the Veteran's history.  Dr. Kaufman reported that the Veteran had problems with his left knee during basic training and took one week longer than normal.  Dr. Kaufman noted that the Veteran was assigned to driving trucks after basic training, and opined that the use of his left foot to use the clutch pedal aggravated his left knee.  However, he did not quantify this aggravation, or explain how such activities led to the Veteran's chronic knee disorder. 

In January 2016, the Veteran was afforded a VA examination for his left knee disorder.  The examiner reviewed the Veteran's claims filed, which included Dr. Kaufman's opinion and the PULHES profiles, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's left knee disorder was not caused by his active duty.  The examiner noted that STRs and the medical record within two years of active duty were silent for a diagnosed left knee condition, to include knee arthritis.  The examiner noted that there was no objective evidence of left knee arthritis until 1993, 21 years after his separation from service.  The examiner noted that STRs showed no objective evidence of a knee condition during his active service.  The examiner concluded that there was no objective evidence of a chronic left knee condition onset in active duty.

The Board has considered all the medical opinions of record and finds that the VA examiner's opinion carries greater probative value.

The Board appreciates the letter written by Dr. Kaufman.  However, ultimately, the opinion is conclusory in nature.  That is, the doctor has not explained why or how he reached his ultimate conclusion.  Moreover, while Dr. Kaufman suggested that the Veteran's left knee disorder was due to his active service, there was no actual analysis of the condition of the Veteran's left knee disorder before his active service allegedly impacted it but for use of a clutch.  That is, Dr. Kaufman in providing his opinion did not explain what records led him to the conclusion that the Veteran's current left knee problems were due to or the result of his active service.  Moreover, he did not explain how aggravation was felt to be occurring, when the Veteran's PULHES profile went from L-3 to L-1.

Conversely, the opinion by the VA examiner was fully grounded in the medical evidence of record.  The examiner explained, with reference to the medical evidence of record, why it the Veteran's left knee disorder was not due to his active service.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the VA examiner for his opinion is found to be superior to the opinion offered in support of the Veteran's claim, which did not provide any rationale.  Given its grounding in the medical evidence in this case, the VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

As noted, there is no evidence of an in-service incurrence of a chronic left knee disorder; and no evidence demonstrating any left knee arthritis manifested to a compensable degree within one year following separation from service.  As the first evidence of arthritis is showed in a May 1993 x-ray, the Board concludes that continuity of symptomatology of left knee arthritis is not shown.  Thus there is no basis for service connection on a direct or presumptive basis.

Consideration has been given to the Veteran's assertion that his left knee disorder is due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a left knee disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Knee arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing, such as x-rays or MRIs, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his left knee disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the reasons discussed above, the January 2016 VA opinion is found to constitute the most probative evidence and is therefore entitled to the greatest weight.  When this is done, the weight of the evidence tilts against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.

As described, the criteria for service connection have not been met for a left knee disorder.  That is, the evidence did not show that a chronic left knee disability was diagnosed in service or within a year of service and the weight of the evidence was against a finding that left knee problems have existed continuously since service.  Therefore, the claim is denied. 


ORDER

Service connection for residuals from a left femur fracture with shortening of the left lower extremity is denied.

Service connection for left knee degenerative joint disease is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


